DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-21, 23-33 and 35 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven M. Parks on 4 November 2021.

The application has been amended as follows: 
Claim 15, line 3, immediately after “water” insert -- based on the total weight of the composition --.
Claim 16, line 3, immediately after “water;” insert -- and --.
Claim 16, line 4, immediately after “compounds I” starting on a new line insert -- wherein the concentrations are based on the total weight of the composition --.
Claim 17, line 3, immediately after “water;” insert -- and --.

Claim 23, line 2, immediately after “wt%” insert -- based on the total weight of the composition --.
Claim 24, line 3, immediately after “wt%” insert -- based on the total weight of the composition --.
Claim 27, line 2, immediately after “10 wt%” insert -- based on the total weight of the aqueous tank-mix composition --.
Claim 28, line 3, immediately after “water;” insert -- and --.
Claim 28, line 4, immediately after “compounds I” starting on a new line insert -- wherein the concentrations are based on the total weight of the composition --.
Claim 29, line 3, immediately after “water;” insert -- and --.
Claim 29, line 4, immediately after “compounds I” starting on a new line insert -- wherein the concentrations are based on the total weight of the composition --.
Claim 35, line 2, immediately after “wt%” insert -- based on the total weight of the composition --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to an agrochemical composition comprising a compound of formula (I), propylene carbonate, cyclohexanone, and up to 10 wt.% of water based on the total weight of the composition.  WO 2014/0963929 A1 and US 2014/0142111 A1 both teach compositions comprising compounds that fall within the scope of formula (I), and suitable 
Applicant argues that pesticidal compounds (I) are known, but liquid formulations of such compounds, however, are difficult because of chemical instability and tendency to decay over time, in particular when in combination with propylene carbonate.  Applicant asserts that liquid formulations of propylene carbonate and compound (I) have improved stability when the formulations contain cyclohexanone as an additional component and little to no water.  Applicant also argues that WO ‘929 and US ‘111 do not disclose, teach, or suggest either (i) the particularly recited selection of propylene carbonate, cyclohexanone and up to 10 wt.% of water, or (ii) the benefits of improved chemical and physical stabilization that are provided by the recited composition.
Therefore, WO ‘929 and US ‘111 do not disclose, teach, or suggest the instantly claimed selection of compound (I), propylene carbonate, cyclohexanone and up to 10 wt.% of water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Mina Haghighatian/Primary Examiner, Art Unit 1616